Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are currently being examined.  
Claims 1-5, 7-12, and 14-16 are allowed.
Claims 1, 5, and 11 have minor claim objections requiring amendment.
Claims 6 and 13 are being rejected under 35 U.S.C. 112(b).

Quayle Action
This application is in condition for allowance except for the following formal matters:  
With respect to independent Claim 1, the last limitation contains the phrase “…in response to the difference value is above…”.  It appears that the word “is” should be corrected to read “being”.  Correction is required.
With respect to dependent Claim 5, the limitation contains the phrase “…comprises one or movable portions…”.  It appears that the word “more” is missing from the phrase.  Correction is required.
With respect to dependent Claim 11, the limitation contains the phrase “…a MDR conveyor…”.  For clarity, the phrase should be amended to read “…a Motorized Drive Roller (MDR) conveyor…”  Correction is required.
With respect to dependent Claim 6, the claim is being rejected under 35 U.S.C. 112(b) because the claim fails to distinctly claim the subject matter that is part of the claimed invention.  The limitation contains the phrase “…with a tolerable deviation…”.  The phrase “tolerable deviation” is incapable of having an objective value determined for what is a “tolerable deviation”.  A value for what is “tolerable”, even to one skilled in the art, would be a subjective determination with unlimited and boundless values.  Therefore, correction is required or the claim must be canceled.
With respect to dependent Claim 13, the claim is being rejected under 35 U.S.C. 112(b) because the claim fails to distinctly claim the subject matter that is part of the claimed invention.  The limitation contains the phrase “…with a maximum tolerable deviation…”.  The phrase “maximum tolerable deviation” is incapable of having an objective value determined for what is a “maximum tolerable deviation”.  A value for what is “maximum tolerable”, even to one skilled in the art, would be a subjective determination with unlimited and boundless values.  Therefore, correction is required or the claim must be canceled.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

Allowable Subject Matter
The following is the Examiner’s statement of reasons for Allowance of independent claims 1, 7, and 12.  The Independent claims recite, inter alia, limitations that include:
a first sensor with a first transceiver and a second sensor with a second transceiver mounted on a fixed portion of the conveyor,
wherein the first transceiver and the second transceiver respectively transmit a first light beam and a second light beam towards a movable portion of the conveyor;
a control unit configured to:
calculate a first distance between the first sensor and the movable portion based on the first sensor detecting a first reflection of the first light beam from the movable portion of the conveyor while it is moving;
calculate a second distance between the second sensor and the movable portion based on the second sensor detecting a second reflection of the second light beam from the movable portion of the conveyor while it is moving;
determining a difference value between the first distance and the second distance; and
stop a movement of the movable portion of the conveyor in response to the difference value is above a predefined threshold value.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Conclusion
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached on 313-446-4903 from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        April 29, 2022